ACCEPTED
                                                                                                                      03-14-00012-CV
                                                                                                                             4404961
                                                                                                            THIRD COURT OF APPEALS
                                                                                                                       AUSTIN, TEXAS
                                                                                                                  3/6/2015 3:05:47 PM
                                                                                                                    JEFFREY D. KYLE
                                                                                                                               CLERK




                      300 W. 15th, Austin,
                                   A       Texas 78701 / P.O. Box 137777, Austin, Texas 778711-3777
                                                                                                      FILED IN
                              (512)) 475-1440, Fax (5
                                                    512) 370-9025 / ww ww.sorm.state.tx.uus      3rd
                                                                                                   COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                               3/6/2015 3:05:47 PM
March h 6, 2015 
                                                                                                 JEFFREY D. KYLE
                                                                                                       Clerk
 
Jeffreyy D. Kyle, C
                  Clerk 
Court of Appealss, Third Disstrict 
P.O. Boox 12547 
Austin, TX  78711‐2547 
 
Re:  Court of A   Appeals Number:                 03‐14‐000012‐CV 
        Trial Courtt Case Num    mber: D‐1‐G   GN‐09‐0033089 
 
Style:  State Officce of Risk M  Manageme      ent vs. Katiina A. Edw  wards 
 
Dear MMr. Kyle: 
 
The  Sttate  Office
                  e  of  Risk  Management  (SORM           M)  was  recently  nottified  thatt  the 
above case has b  been set fo    or submission and orral argumeent on Marrch 23, 201         15 @ 
1:30 p.m.   
 
Pleasee  allow  this  letter  too  be  notice  e  of  the  Sttate  Officee  of  Risk  M
                                                                                      Managemeent’s 
intention to argu ue this case    e before th  he Court.  
 
Respecctfully, 
 
//s//  JJ. Red Trip
                  pp                          
J. Red Tripp 
State BBar No. 00790257 
Associate General Counsel 
State OOffice of Risk Management 
P.O. Boox 13777 
Austin, Texas  78 8711‐3777 
(512) 9936‐1516 
(512) 3370‐9189 ffax 
Red.Trripp@sorm  m.state.tx.u    us 
Counsel for Appe   ellant 
 
Jeffrey D. Kyle, Clerk 
March 6, 2015 
Page 2 
 

cc:     Mr. Bradley McClellan; via email  
        Mr. Dennis McKinney; via email